DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 U.S.C. § § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while claim 20 is directed towards a product of manufacture, namely a computer-readable medium storing instructions, the full scope of the claimed subject matter is understood to broadly encompass transitory propagating signals, per se, which are not eligible products of manufacture. The broadest reasonable interpretation of the term “computer-readable medium” is understood as encompassing both eligible physical storage devices and transitory propagating signals, per se, given the ordinary meaning of computer-readable medium in the art. See the OG Notice of 23 February 2010 entitled “Subject Matter Eligibility of Computer Readable Media,” 1351 OG 212. When the broadest reasonable interpretation of a claim cover such signals, per se, the claim must be rejected as covering ineligible subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). Because claim 20 fails to clearly and unambiguously exclude propagating signals, per se, from the full scope of the claimed subject matter, the claim encompasses subject matter that is ineligible under 35 U.S.C. § 101. It is suggested that amending claim 20 to define the computer-readable medium as being “non-transitory” would properly limit the scope of the claimed invention to eligible subject matter by excluding propagating signals, which are by their very nature transitory, from the full scope of the claimed invention.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. § 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. § 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. § 101.
Claims 1-8 and 11-17 are rejected under 35 U.S.C. § 101 as claiming the same invention as that of claims 1-8 and 11-17 of prior U.S. Patent No. 11,138,425. This is a statutory double patenting rejection.
Claims 1-8 and 11-17 of the instant application are word-for-word identical to corresponding claims 1-8 and 11-17 of the ‘425 patent and therefore are claiming identical subject matter.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-10 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 18-20 of U.S. Patent No. 11,138,425. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application is anticipated by the invention variously stipulated by the claims of the ‘425 patent.
With respect to claim 20 of the instant application, claim 20 of the ‘425 patent stipulates a computer readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to (lines 1-3): receive a document image and a recognized text of the document image (lines 4-5); create a feature map of the document image comprising one or more features of the recognized text (lines 6-7); create a tagged map including one or more tagged cells (line 8); estimate one or more locations of a tag in the tagged map (line 9); and recognize one or more named entities within the recognized text based on the one or more locations of the tag (lines 11-12).
Claims 9 and 10 of the instant application are dependent from claim 8, which is identical to claim 8 of the ‘425 patent. Claim 9 of the ‘425 patent stipulates the method of claim 8 (line 1), wherein the machine learning model is initially configured to estimate tag locations in documents of a first document type (lines 1-3) and update one or more parameters of the machine learning model (lines 5-6) enables the machine learning model to estimate tag locations in documents of a second type (liens 4-5), as defined by claim 9 of the instant application. Claim 10 of the ‘425 patent stipulates the method of claim 8 (line 1), wherein updating one or more parameters of the machine learning model (lines 2-3) to estimate locations of a new tag (line 2), as defined by claim 10 of the instant application.
Similarly, claims 18 and 19 of the instant application are dependent from claim 17, which is identical to claim 17 of the ‘425 patent. Claim 18 of the ‘425 patent stipulates the system of claim 17 (line 1), wherein the machine learning model is initially configured to estimate tag locations in documents of a first document type (lines 1-3) and updating one or more parameters of the machine learning model enables the machine learning model to estimate tag locations of a second document type (lines 3-6), as defined by claim 18 of the instant application. Claim 19 of the ‘425 patent stipulates the system of claim 17 (line 1), wherein updating one or more parameters of the machine learning model enables the machine learning model to estimate locations of a new tag (lines 1-4), as defined by claim 19 of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
15 November 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665